DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Perrin (US 3,214,991) in view of Dubus et al. (US 10,584,777).
Regarding Claim 1, Perrin discloses an actuating mechanism (see Fig. 3), comprising: a main rotational drive (17).
A roller screw mechanism (6) coupled to said main rotational drive (see Fig. 1), said roller screw mechanism containing: a screw (1) having an outer threading (see Fig. 1).
A nut (4, 5) disposed around and co-axially with said screw (see Fig. 1), said nut having an inner threading (see Fig. 1).
A plurality of rollers (2) interposed between said screw and said nut (see Fig. 1) and each of said rollers having an outer threading that engages with said outer and inner threadings of said screw and said nut (see Fig. 1), respectively, wherein one of said screw and said nut is coupled to said main rotational drive (see Fig. 1, showing that the nut is coupled to the main rotational drive), the other of said screw and said nut being movable relative to said rollers both translationally and rotationally (see Fig. 1, showing that based on the threaded connection between the nut, screw, and rollers, that the nut and the screw will move axially and rotationally relative to one another).
A secondary rotational drive (13, 14).
An annular guide (3a, 3b) for circumferential and axial retention of said rollers (see Fig. 1, showing that the ends 3a and 3b lock the rollers relative to one another to maintain spacing circumferentially and axially), said annular guide being mounted radially between said screw and said nut (see Fig. 1), said annular guide having a first annular heel (3a), a second annular heel (3b), said annular guide having a cylindrical sleeve (see Fig. 1, showing an inner sleeve shape of gear 13) extending axially outward from one of said first and second annular heels beyond said nut (see Fig. 1, showing an extension from the second annular heel, which extends axially beyond the nut), wherein said cylindrical sleeve having a bore formed therein and said screw extending into said bore of said cylindrical sleeve (see Fig. 1), and said cylindrical sleeve being coupled to said secondary rotational drive (see Fig. 1, showing a toothed gearing connection between the gears 13 and 14).

Perrin does not disclose that the annular guide has a plurality of elongated portions. However, Dubus, which is also directed to improvements in roller screw mechanisms (see Fig. 4), teaches providing an annular guide (22) for circumferential and axial retention of a plurality of rollers (see Fig. 4), the annular guide being mounted radially between a screw (12) and the nut (16) (see Fig. 1), the annular guide having a first annular heel (52), a second annular heel (54), and a plurality of elongated portions (56) axially connecting said first and second heels (see Fig. 3) so as to define a plurality of recesses (50) separated from each other in a circumferential direction by said elongated portions (see Fig. 3), with each of said recesses accommodating one of said rollers (see Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the annular guide made up of two separate annular heels disclosed in Perrin with a single component annular guide as taught in Dubus to reduce the number of overall components in the roller screw mechanism (see Dubus Col. 2 Lines 6-14)
Regarding Claim 2, Perrin further discloses the actuating mechanism according to claim 1, wherein each of said rollers has two cylindrical journals (2a, 2b) that extend axially outward from an axial end of a roller (see Fig. 1), said first and second annular heels of said annular guide having a plurality of recessed areas formed at each axial end of said recesses that accommodate said rollers (see Fig. 1), each of said recessed areas receiving one of said two cylindrical journal of said rollers (see Fig. 1).
	Regarding Claim 3, Perrin further discloses the actuating mechanism according to claim 1, wherein each of said rollers has two sets of teeth on either side of said outer threading (8, 9), and at 
Regarding Claim 7, the Combination further suggests the actuating mechanism according to claim 1, wherein said annular guide has two symmetrical guide portions (Dubus 60; see Fig. 3, showing at least two guide portions), each of said two symmetrical guide portions has a sleeve (see Fig. 3, showing that the symmetrical guide portions extend in an axial direction, and accordingly are considered to be sleeves) coupled to said secondary rotational drive (see Dubus Fig. 1 showing that the sleeves are coupled to the roller screws; see Perrin Fig. 1, showing that the roller screws are coupled via trunnions 2a to the second rotational drive, and accordingly the sleeves are coupled indirectly to the second rotational drive).
Regarding Claim 9, Perrin further discloses the actuating mechanism according to claim 1, wherein: said nut is coupled to said main rotational drive (see Fig. 1, showing a coupling through gears 16 and 17), and said roller screw mechanism is a planetary roller screw mechanism (see Fig. 1, showing that the roller screws are planetary roller screws).

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Perrin (US 3,214,991) in view of Dubus et al. (US 10,584,777) and Kang Yun Sik (WO 2017/122990 A1).
	Regarding Claim 4, Perrin does not disclose how the actuating mechanism according to claim 1 is driven, merely that it has a transmission member (18).
However, Sik which is similarly directed to screw mechanisms (see Fig. 16), teaches providing a main rotational drive has a first motor (644).
Perrin with a motor as the main rotational drive as taught in Sik to provide a non-manual source of rotation for operating the actuating mechanism.
Regarding Claim 5, Perrin does not disclose a second motor for the secondary rotational drive for the actuating mechanism according to claim 4.
However, Sik which is similarly directed to screw mechanisms (see Fig. 16), teaches providing a second rotational drive has a second motor (644) (see Fig. 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuating mechanism disclosed in Perrin with a second motor as the second rotational drive as taught in Sik to provide a non-manual source of rotation for operating the actuating mechanism, and further to provide a backup source in case the first motor becomes inoperative (see Lines 566-568 on page 14 of the translation).
Regarding Claim 8, The Combination further suggests the actuating mechanism according to claim 7, wherein: said secondary rotational drive has a shaft (Perrin 15), and two gears (Perrin 14, 16) coupled by said shaft (see Perrin Fig. 1); and each of said gears being coupled with said sleeve of one of said two symmetrical guide portions (see Perrin Fig. 1, showing that the gears are indirectly coupled to the roller screws, and accordingly would be indirectly coupled to the annular guide; see Dubus Figs. 1 and 3, showing that in the Combination this means an indirect coupling likewise to the two symmetrical guide portions).
Perrsin does not disclose a motor however, However, Sik which is similarly directed to screw mechanisms (see Fig. 16), teaches providing second rotational drive with a motor (644), to rotationally drive a nut in a screw mechanism (see Fig. 16).
Perrin with a second motor as the second rotational drive as taught in Sik to provide a non-manual source of rotation for operating the actuating mechanism.
In the resulting Combination it would necessarily flow that since the second rotational drive is being driven by a motor, that the shaft which is an input shaft (Perrin 15) would be the shaft driven by the motor, and that since the gears (Perrin 14, 16) are coupled to the input shaft, they will likewise be driven rotationally by the motor.

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive.
Page 9 Lines 3-6: Applicant argues that in Perrin the main rotational drive and secondary rotational drive are not decoupled from one another. This is not persuasive. As set forth in the prior Office Action mailed on 08/18/2021, the embodiment of Fig. 3 of Perrin is being referred to (see mapping to claim preamble, stating “see Fig. 3 of Perrin”), which is to a slight modification to Fig. 1 (see Col. 3 Lines 1-2; see also Col. 5 Line 62 – Col. 6 Line 14, disclosing the modification is a device interposed between shafts 19 and 20). As disclosed on Col. 6 Lines 8-14 of Perrin, and referring to the modification of Fig. 3, a device 18 is located between element 3 and 6 (with gear 14 driving element 3 and gear 16 driving element 6), where the device can be a clutch which permits slipping between elements 3 and 6. As set forth above, the definition of “decoupled” is defined as “to cause to become separated, disconnected, or divergent; uncouple”, and accordingly slipping movement would be considered to meet “divergent” since the two components would be rotated and different rotational speeds. Accordingly, the clutch allows for the main rotational drive and the secondary rotational drive to be decoupled from one another.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658